     Dated: 10/30/2019




Case 3:19-bk-04413   Doc 31   Filed 10/31/19 Entered 10/31/19 07:00:03   Desc Main
                              Document     Page 1 of 2
    /s/ Robert H. Waldschmidt (with permission)




                                                               This Order has been electronically
                                                               signed. The Judge's signature and
                                                               Court's seal appear at the top of the
                                                               first page.
                                                               United States Bankruptcy Court.

Case 3:19-bk-04413       Doc 31     Filed 10/31/19 Entered 10/31/19 07:00:03          Desc Main
                                    Document     Page 2 of 2
